DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2020, 02/10/2021, 04/27/2021, and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites feedback mechanisms that “detect movement of one or more particles within the fluid flow, a thermal index, and a mechanical index” in lines 6-7.  However, the disclosure as filed does not appear to have support for a feedback mechanism that detects a thermal index or a mechanical index.
The Applicant has indicated that support for this limitation can be found in paragraphs [0024] and [0069]-0071] of the Specification (remarks dated 10/29/2020, page 5).  However, paragraph [0024] only mentions feedback mechanisms including accelerometers, cameras, acoustic transducers, and acoustical, optical, electromagnetic, physical, or chemical sensors.  It doesn’t appear that any of these various sensors would be capable of detecting a thermal index or a mechanical index, and paragraph [0024] makes no mention of any of them specifically detecting these parameters.  The Examiner notes that, based on the prior art, it appears that these parameters are calculated based on other observed values rather than detected.
With regard to paragraphs [0069]-[0071], these paragraphs describe the possibility of altering a prior art device to reduce risk of cavitation and mention the thermal index and mechanical index.  However, no mention is made of detecting either 
Claims 2-19 are rejected because they depend from claim 1 and thus also contain new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites feedback mechanisms that “detect movement of one or more particles within the fluid flow, a thermal index, and a mechanical index” in lines 6-7.  However, it is not clear what feedback mechanisms would be used to detect these parameters.  Paragraph [0024] only mentions feedback mechanisms including 
Claims 2-19 are rejected because they depend from indefinite claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arends (US PGPub 2002/0031577) describes the Mechanical Index and how it is calculated.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774